Exhibit 21.1 Subsidiaries of ReachLocal, Inc. Subsidiary Jurisdiction Bizzy Inc. Delaware DealOn, LLC Delaware Kickserv, Inc. Delaware ReachLocal Australia Pty Ltd. Australia ReachLocal Austria Gmbh Austria ReachLocal Belgium B.V.B.A. Belgium ReachLocal Brasil Serviços Online de Marketing Limitada Brazil ReachLocal Canada, Inc. Delaware ReachLocal DP, Inc. Delaware ReachLocal Europe B.V. The Netherlands ReachLocal GMBH Germany ReachLocal International, Inc. Delaware ReachLocal International GP LLC Delaware ReachLocal Japan Services G.K. Japan ReachLocal Mexico, S. de R.L. de C.V. Mexico ReachLocal Netherlands B.V. The Netherlands RL Services New Zealand Limited New Zealand ReachLocal Services B.V. The Netherlands ReachLocal Services Private Ltd India ReachLocal Singapore Pte Ltd Singapore ReachLocal UK, Ltd. England RL International Investment C.V. The Netherlands
